DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6, the limitation “a transverse wave, traveling from a third location on the first surface through the component to the second surface, and back to the first surface at the third location” contradicts limitation “receiving the signal from the component at an ultrasonic receiver located in a location different from inducer” from claim 1. Claim 1 requires the inducer and the receiver at different locations, but claim 6 requires the inducer and the receiver at the same location.
Regarding claims 13 and 19, claims 13 and 19 are rejected for similar reasons as claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jahanbin et al. (U.S. Publication No. 20180340858).
Regarding claim 1, Jahanbin teaches a method, comprising: inducing an ultrasonic test wave in a component; developing a test signature based on measured propagation of the ultrasonic test wave through the component, wherein the test signature is based on a time of flight wherein the time of flight is determined by sending a signal from an ultrasonic inducer into the component, receiving the signal from the component at an ultrasonic receiver located in a location different from inducer, and measuring the time for the test wave to travel from the inducer to the receiver (Paragraphs 15 and 79-80); characterizing an internal feature of the component based a comparison between the test signature and a baseline signature for the component (Fig.12B, 120 and paragraph 84); and providing an indication of the internal feature as characterized (Paragraph 84).
Regarding claim 2, Jahanbin teaches wherein the test signature is developed based on a time the time of flight and an amplitude signal response of the ultrasonic test wave through the component (Paragraph 15).
Regarding claims 8-9 and 15-16 the claims are commensurate in scope with the above claims 1-2, and are rejected for the same reasons as set forth above.

Claims 3-6, 10-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jahanbin et al. (U.S. Publication No. 20180340858) in view of Kruger et al. (U.S. Publication No. 20070006651).
Regarding claim 3, Jahanbin teaches all the features of claim 1 as outlined above, Jahanbin is silent about wherein the test signature is developed based on a frequency response of the ultrasonic test wave through the component.
Kruger teaches wherein the test signature is developed based on a frequency response of the ultrasonic test wave through the component (Paragraphs 18 and 52).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to transfer Jahanbin’s received signal into frequency domain because signal attenuation rate dependents on signal frequency and use frequency domain would more accurately measure Jahanbin’s signal attenuation.
Regarding claim 4, Jahanbin teaches all the features of claim 1 as outlined above, Jahanbin is silent about wherein the internal feature characterized by the comparison includes at least one of a grain size, grain orientation, and a grain morphology of the component, and wherein the baseline signature is established based on a database of test result signals corresponding to known grain patterns.
Kruger teaches wherein the internal feature characterized by the comparison includes at least one of a grain size, grain orientation, and a grain morphology of the component (Paragraphs 78-79), and wherein the baseline signature is established based on a database of test result signals corresponding to known grain patterns (Abstract and paragraph 54).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use Jahanbin’s ultrasonic transducer to measure grain size because grain size is an important mechanical property in metals as taught by Kruger.
Regarding claim 5, Jahanbin teaches all the features of claim 1 as outlined above, Jahanbin is silent about wherein the ultrasonic test wave is induced by a laser.
Kruger teaches wherein the ultrasonic test wave is induced by a laser (Paragraphs 6-7).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a laser to induce ultrasonic wave in Jahanbin’s ultrasonic testing system because laser can induce ultrasonic wave without contact the item under test.
Regarding claim 6, Jahanbin teaches all the features of claim 1 as outlined above, Jahanbin is silent about wherein the ultrasonic test wave is induced on a first surface of the component and is selected from a group consisting of: a surface wave, traveling along the first surface from a first location to a second location; a shear wave, traveling from the first location on the first surface through the component to a second surface opposite to the first surface, and back to the first surface at the second location; and a transverse wave, traveling from a third location on the first surface through the component to the second surface, and back to the first surface at the third location.
Kruger teaches wherein the ultrasonic test wave is induced on a first surface of the component and is selected from a group consisting of: a surface wave, traveling along the first surface from a first location to a second location; a shear wave, traveling from the first location on the first surface through the component to a second surface opposite to the first surface, and back to the first surface at the second location; and a transverse wave, traveling from a third location on the first surface through the component to the second surface, and back to the first surface at the third location (Paragraphs 16 and 56).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use longitudinal wave, shear wave or surface wave in Jahanbin’s ultrasonic testing system because longitudinal wave, shear wave or surface wave can be used to detect properties in metals as taught by Kruger.
Regarding claims 10-13 and 17-19, the claims are commensurate in scope with the above claims 3-6, and are rejected for the same reasons as set forth above.

Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jahanbin et al. (U.S. Publication No. 20180340858) in view of Kruger et al. (U.S. Publication No. 20070006651) and Fukutomi et al. (U.S. Publication No. 20090007678).
Regarding claim 7, Jahanbin teaches all the features of claim 1 as outlined above, Jahanbin is silent about gating received signals at various times of signal reception, wherein each of the received signals correspond to a different depth of the component, from a surface in which the ultrasonic test wave is induced.
Kruger teaches gating received signals at various times of signal reception (Paragraph 57, “window selection”).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to gate Jahanbin’s received ultrasonic signal because it would reduce noises in the received ultrasonic signal and improve accuracy of Jahanbin’s ultrasonic testing system.
The combination of Jahanbin and Kruger is silent about wherein each of the received signals correspond to a different depth of the component, from a surface in which the ultrasonic test wave is induced.
Fukutomi teaches wherein each of the received signals correspond to a different depth of the component, from a surface in which the ultrasonic test wave is induced (Paragraph 87 and as shown in Figs.5-6, received signals 22 and 23 represents different depths of the specimen 20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use shear wave inspect Jahanbin’s object under test and correspond each received signals to a different depth of Jahanbin’s object under test because it would provide an accurate result regarding depth of a flaw in the object.
Regarding claims 14 and 20, the claims are commensurate in scope with the above claim 7, and are rejected for the same reasons as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/Primary Examiner, Art Unit 2855